              Case 2:19-cr-00095-TLN Document 74 Filed 08/10/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-0095 TLN
11
                                    Plaintiff,      ORDER TO DISMISS INDICTMENT
12
                           v.
13
     SHERWANA LYNN MARCUS,
14
                                    Defendant.
15

16

17         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment
18 filed on May 30, 2019, is dismissed.

19
     DATED: August 9, 2021
20

21                                                        Troy L. Nunley
                                                          United States District Judge
22

23

24

25

26

27

28


      ORDER TO DISMISS INDICTMENT                   1
